DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on April 28, 2022 with respect to amended independent claim 1 have been fully considered. Based on Applicant's amendments/arguments, the 35 U.S.C. 102(a)(2) and 103 Claim Rejections previously set in the Non-Final Office Action mailed on 02/14/2022 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-9 and 11-19 are allowed. Claims 10 and 20 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method for performing wireless communication by a first device, the method comprising: determining a first power for physical sidelink shared channel (PSSCH) transmission in a second symbol period; after the determining of the first power, determining a second power for physical sidelink control channel (PSCCH) transmission in a first symbol period as: second power = 10log10(            
                
                    
                        M
                    
                    
                        N
                    
                
                )
            
         + first power wherein the M is a number of resource blocks (RBs) for the PSCCH transmission in the first symbol period, and the N is a number of RBs in the first symbol period; performing, to a second device, the PSCCH transmission in the first symbol period based on the second power; and performing, to the second device, the PSSCH transmission in the second symbol period based on the first power, wherein the second symbol period includes resources for the PSSCH transmission, and wherein the first symbol period includes resources for the PSCCH transmission and the PSSCH transmission.

Regarding amended independent claim 1, the closest prior art of Guo discloses a UE-A that performs wireless communication (Guo, Fig. 22, [0349]-[0351], Fig. 23, [0355]), where the UE-A determines the TX power for the sidelink transmission to the UE-B. The UE-A determines the transmit power for the PSSCH (PPSSCH) transmission in symbols 2303-2305 (Guo, Fig. 23, [0362], [0364]). The UE-A determines the transmit power for PSCCH (PPSCCH) transmission in symbols 2301-2302. The PPSCCH is determined based on the PPSSCH since an allocation ratio parameter (β) is used between PSCCH and PSSCH, where β=2 results the power allocated to PSCCH being 3db higher than the power allocated to PSSCH. Then, the UE-A transmits to the UE-B the PSCCH using the determined transmit power PPSCCH in symbols 2301-2302, and the PSSCH using the determined transmit power PPSSCH in symbols 2303-2305. The symbols 2303-2305 include resource blocks for the PSSCH transmission, and the symbols 2301-2302 include resource blocks for the PSCCH and PSSCH transmissions (Guo, Fig. 23, [0356]). The PPSCCH is determined based on the PPSSCH, where PPSCCH - PPSSCH = 10log10(β MPSCCH / MPSSCH,0) which is equivalent to PPSCCH = 10log10(β MPSCCH / MPSSCH,0) + PPSSCH (Guo, Fig. 23, [0362], [0364]). The transmission power of the PSSCH (PPSSCH) is used in the symbols 2303-2305, where MPSCCH is the number of resource blocks allocated for PSCCH in symbols 2301-2302 and MPSSCH,0 is a number of resource blocks on the symbols 2301-2302 where both PSCCH and PSSCH are transmitted.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method for performing wireless communication by a first device, the method comprising: 
determining a first power for physical sidelink shared channel (PSSCH) transmission in a second symbol period; 
after the determining of the first power, determining a second power for physical sidelink control channel (PSCCH) transmission in a first symbol period as:
second power = 10log10(            
                
                    
                        M
                    
                    
                        N
                    
                
                )
            
         + first power
wherein the M is a number of resource blocks (RBs) for the PSCCH transmission in the first symbol period, and the N is a number of RBs in the first symbol period; 
performing, to a second device, the PSCCH transmission in the first symbol period based on the second power; and 
performing, to the second device, the PSSCH transmission in the second symbol period based on the first power, 
wherein the second symbol period includes resources for the PSSCH transmission, and 
wherein the first symbol period includes resources for the PSCCH transmission and the PSSCH transmission” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to amended independent claims 14 and 15 disclosing similar features as amended independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473